
	

114 HR 797 IH: Disaster Assistance Recoupment Fairness Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 797
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Meeks (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To authorize the Administrator of the Federal Emergency Management Agency to waive certain debts
			 owed to the United States related to disaster assistance distributed to
			 individuals and households in error, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Disaster Assistance Recoupment Fairness Act of 2015. 2.Debts owed to United States related to disaster assistance distributed in error (a)Covered assistance definedIn this section, the term covered assistance means assistance provided—
 (1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (2)in relation to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) on or after January 1, 2011.
 (b)Waiver authorityThe Administrator of the Federal Emergency Management Agency— (1)subject to paragraph (2) and subsection (c), may waive a debt owed to the United States related to covered assistance provided to an individual or household if—
 (A)the covered assistance was distributed based on an error by the Federal Emergency Management Agency;
 (B)there was no fault on behalf of the debtor; and (C)the collection of the debt would be against equity and good conscience; and
 (2)may not waive a debt under paragraph (1) if the debt involves fraud, the presentation of a false claim, or misrepresentation by the debtor or any party having an interest in the claim.
 (c)Presumption of repaymentIn determining whether to waive a debt under subsection (b), the Administrator shall presume that, if the adjusted gross income (as defined under section 62 of the Internal Revenue Code of 1986) of the household of the debtor for the last taxable year ending in or with the calendar year preceding the date on which the income is determined exceeds $100,000 (adjusted annually for inflation beginning with the year following the date of enactment of this Act), the debtor should be required to make at least a partial payment on the debt.
 (d)ReportingNot later than 3 months after the date of enactment of this Act, and every 6 months thereafter, the Inspector General of the Department of Homeland Security shall submit a report that assesses the cost-effectiveness of the efforts of the Federal Emergency Management Agency to recoup improper payments under the individuals and household program under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) to—
 (1)the Committee on Homeland Security and Governmental Affairs and the Subcommittee on Homeland Security of the Committee on Appropriations of the Senate; and
 (2)the Committee on Homeland Security, the Committee on Transportation and Infrastructure, and the Subcommittee on Homeland Security of the Committee on Appropriations of the House of Representatives.
				(e)Monitoring of covered assistance distributed based on error
 (1)In generalThe Inspector General shall monitor the distribution of covered assistance to individuals and households to determine the percentage of such assistance distributed based on an error by the Federal Emergency Management Agency.
 (2)Removal of waiver authority based on excessive error rateIf the Inspector General determines, with respect to any 12-month period, that the amount of covered assistance distributed based on an error by the Federal Emergency Management Agency exceeds 4 percent of the total amount of covered assistance distributed—
 (A)the Inspector General shall notify the Administrator and publish the determination in the Federal Register; and
 (B)with respect to any major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) after the date of the determination, the authority of the Administrator to waive debt under subsection (b) shall no longer be effective.
					
